Exhibit 10.2

DUPONT FABROS TECHNOLOGY, INC.

Stock Award Agreement

THIS STOCK AWARD AGREEMENT (the “Agreement”), effective as of the ____ day of
________________, 2008, governs the Stock Award granted by DUPONT FABROS
TECHNOLOGY, INC., a Maryland corporation (the “Company”), to _______________
(the “Participant”), in accordance with and subject to the provisions of the
Company’s 2007 Equity Compensation Plan (the “Plan”). A copy of the Plan has
been made available to the Participant. All terms used in this Agreement that
are defined in the Plan have the same meaning given them in the Plan.

1.     Grant of Awards. In accordance with the Plan, and effective as of
___________ (the “Date of Grant”), the Company granted to the Participant,
subject to the terms and conditions of the Plan and this Agreement, a Stock
Award of __________ shares of Common Stock (the “Stock Award”).

2.     Vesting. The Participant’s interest in the shares of Common Stock covered
by the Stock Award shall become vested and nonforfeitable to the extent provided
in paragraphs (a), (b), (c) or (d) below.

(a)    Continued Employment. The Participant’s interest in __________ of the
shares of Common Stock covered by the Stock Award shall become vested and
nonforfeitable on _______________, if the Participant remains in the continuous
employ of the Company or an Affiliate from the Date of Grant until
_______________. The Participant’s interest in an additional __________ shares
of Common Stock covered by the Stock Award shall become vested and
nonforfeitable on _______________, if the Participant remains in the continuous
employ of the Company or an Affiliate from the Date of Grant until
_______________. The Participant’s interest in the remaining __________ shares
of Common Stock covered by the Stock Award shall become vested and
nonforfeitable on _______________, if the Participant remains in the continuous
employ of the Company or an Affiliate from the Date of Grant until
_______________.

(b)    Termination Without Cause. The Participant’s interest in all of the
shares of Common Stock covered by the Stock Award (if not sooner vested), shall
become vested and nonforfeitable on the date that the Participant’s employment
with the Company and its Affiliates is terminated if (i) the Participant’s
employment is terminated by the Company or an Affiliate for a reason other than
Cause or the Participant’s death or disability and (ii) the Participant remains
in the continuous employ of the Company or an Affiliate from the Date of Grant
until the date of such termination.

(c)    Death or Disability. The Participant’s interest in all of the shares of
Common Stock covered by the Stock Award (if not sooner vested), shall become
vested and nonforfeitable on the date that the Participant’s employment with the
Company and its Affiliates is terminated if (i) the Participant’s employment is
terminated on account of the Participant’s death or permanent and total
disability (as defined in Code section

 

1



--------------------------------------------------------------------------------

22(e)(3) and (ii) the Participant remains in the continuous employ of the
Company or an Affiliate from the Date of Grant until the date of such
termination.

(d)    Change in Control. The Participant’s interest in all of the shares of
Common Stock covered by the Stock Award (if not sooner vested), shall become
vested and nonforfeitable on a Control Change Date if the Participant remains in
the continuous employ of the Company or an Affiliate from the Date of Grant
until the Control Change Date.

Except as provided in this Section 2, any shares of Common Stock covered by the
Stock Award that are not vested and nonforfeitable on or before the date of the
Participant’s termination of employment with the Company and its Affiliates
shall be forfeited on the date that such employment terminates.

3.    Cause. For the purpose of this Agreement, the term “Cause” shall mean
Participant’s (a) conviction of, or plea of nolo contendre to, a felony or a
crime involving moral turpitude, (b) willful commission of any act of theft,
fraud, embezzlement or misappropriation involving the Company or an Affiliate or
(c) willful and continued failure to substantially perform the Participant’s
duties to the Company and its Affiliates (other than failures resulting from the
Participant’s incapacity due to physical illness or injury or mental illness),
which failure is not remedied within 30 calendar days after written demand for
substantial performance is delivered by the Company or an Affiliate which
specifically identifies the manner in which the Company or Affiliate believes
that the Participant has not substantially performed the Participant’s duties.

4.    Transferability. Shares of Common Stock covered by the Stock Award that
have not become vested and nonforfeitable under Section 2 cannot be transferred.
The shares of Common Stock covered by the Stock Award may be transferred,
subject to the requirements of applicable securities laws, after they become
vested and nonforfeitable under Section 2.

5.    Shareholder Rights. On and after the Date of Grant and prior to their
forfeiture, the Participant shall have all of the rights as shareholder of the
Company with respect to the shares of Common stock covered by the Stock Award,
including the right to vote the shares and to receive, free of all restrictions,
all dividends on the shares. Notwithstanding the preceding sentence, any shares
of Common Stock issued with respect to the Common Stock covered by the Stock
Award in a stock dividend, stock split, etc., shall be vested and transferable
to the extent that this Stock Award has become vested and transferable under
Section 2.

6.    Withholding. The Participant and the Company shall make arrangements
acceptable to the Company for the satisfaction of any federal, state and local
tax withholding requirements associated with the Stock Award.

7.    No Right to Continued Employment. The grant of the Stock Award does not
give the Participant any right with respect to continuance of employment by the
Company or

 

2



--------------------------------------------------------------------------------

an Affiliate, nor shall it interfere in any way with the right of the Company or
an Affiliate to terminate his employment at any time.

8.    Custody of Certificate; Stock Power. The certificate evidencing the shares
of Common Stock covered by the Stock Award (and any shares issued with respect
to those shares) shall be held by, or on behalf of, the Company until the shares
are vested and transferable under Section 2. The Participant hereby appoints the
Company’s Secretary or his or her successor, as the true and lawful attorney of
the Participant, to endorse and execute for and in the name and stead of the
Participant any certificates evidencing the shares of Common Stock covered by
the Stock Award (and any shares issued with respect to those shares) that are
forfeited under Section 2.

9.    Governing Law. This Agreement shall be governed by the laws of the State
of Maryland.

10.    Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and this Agreement, the provisions of the
Plan shall govern. All references herein to the Plan shall mean the Plan as in
effect on the Date of Grant.

11.    Participant Bound by Plan. The Participant hereby acknowledges that a
copy of the Plan has been made available to him and agrees to be bound by all
the terms and provisions of the Plan.

12.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and his or her successors
in interest and the successors of the Company.

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
effective as of the date set forth above.

 

DUPONT FABROS TECHNOLOGY, INC.       [PARTICIPANT] By:            

Name:

Title:

       

 

3